Tilson, Judge:
Counsel for the respective parties have submitted these two appeals for decision upon a stipulation to the effect that the issues in these appeals are the same in all material respects as the issues involved and decided in United States v. Wm. S. Pitcairn Corp., C. A. D. 334, and the record in that case has been admitted in evidence herein.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases. Judgment will be rendered accordingly.